



AMENDMENT NO. 3 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 3 TO CREDIT AGREEMENT (this “Amendment”), is entered into as
of September 5, 2017 (the “Amendment Effective Date”), among RADISYS
INTERNATIONAL, LLC, a Delaware limited liability company (the “Guarantor”),
RADISYS CORPORATION, an Oregon corporation (the “Borrower”), the several banks
and other financial institutions or entities from time to time parties hereto
(each a “Lender” and collectively, the “Lenders”), and SILICON VALLEY BANK
(“SVB”), as administrative agent (in such capacity, the “Administrative Agent”),
Issuing Lender and Swingline Lender. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement (as hereinafter defined).
W I T N E S S E T H
WHEREAS, the Borrower, the Guarantor, the Lenders and SVB as Administrative
Agent, Issuing Agent and Swingline Lender, are parties to that certain Credit
Agreement dated as of September 19, 2016 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, the “Credit Agreement”);
WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement;
WHEREAS, the Lenders are willing to amend the Credit Agreement in accordance
with and subject to the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
AMENDMENTS
1.1    Amendments to Credit Agreement. As of the Amendment Effective Date,
subject to the satisfaction of the conditions precedent set forth in Section 3.1
hereof, the Credit Agreement is hereby amended as set forth below.
a.
The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement is
hereby amended by adding the following paragraph to the end of such definition:



Commencing on the Third Amendment Effective Date and until the earlier date to
occur of either (i) Consolidated Adjusted EBITDA for two (2) consecutive
quarters is greater than or equal to $0 or (ii) the Borrower raises $15,000,000
or more in capital from a source other than Borrower or its Subsidiaries, the
Applicable Margin shall be increased by 0.50% over any applicable rate as
indicated in the above tables.
b.
The definition of “Eligible Accounts” in Section 1.1 of the Credit Agreement is
hereby amended by replacing “Nokia Siemens” with “Philips Medical and its
affiliates” in clause (4) of such definition.



c.
Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended by
amending and restating the following definitions in their entirety as follows:












--------------------------------------------------------------------------------




“Consolidated Adjusted EBITDA”: with respect to the Borrower and its
consolidated Subsidiaries for any period, (a) the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, plus
(ii) Consolidated Interest Expense, plus (iii) provisions for Taxes based on
income, plus (iv) to the extent deducted in calculation of Consolidated Net
Income, total depreciation expense, plus (v) to the extent deducted in
calculation of Consolidated Net Income, total amortization expense, plus
(vi) non-cash stock compensation expense, plus (vii) non-cash exchange,
translation or performance losses relating to any foreign currency hedging
transactions or currency fluctuations, plus (viii) restructuring costs; provided
that restructuring costs shall be limited as follows:


12 Month Period Ended
Restructuring Costs
9/30/17
$10,786,000 (inclusive of the quarter ending 9/30/17 non-cash inventory write
down)
12/31/17
$10,471,000
3/31/18
$12,235,000
6/30/18
$11,000,000
9/30/18
$3,000,000
12/31/18
$2,000,000



“Liquidity”: at any time, the sum of (a) the aggregate amount of unrestricted
cash and Cash Equivalents held at such time by the Borrower and its Subsidiaries
and (b) the Eligible Accounts at such time.


“Non-Formula Amount”: $2,500,000.


“Streamline Trigger”: A Liquidity Ratio of (i) 1.60 in any intraquarter month,
or (ii) 1.75 for the last month of each fiscal quarter, in each case measured as
of the last day of the applicable month.


d.
Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended by adding
the following defined terms thereto in proper alphabetical order:



“Consolidated Senior Funded Indebtedness”: as of any date of determination, for
the Borrower and its consolidated Subsidiaries, the sum of (a) all Indebtedness
of such Persons for borrowed money as at such date, including all current
maturities and current sinking fund payments in respect of any such Indebtedness
whether or not required to be paid within one year from the date of its
creation, plus (b) Indebtedness of such Persons in respect of the Loans. For the
avoidance of doubt, Consolidated Senior Funded Indebtedness shall include issued
and outstanding letters of credit of the Borrower and its consolidated
Subsidiaries (including any Existing Letters of Credit and Letters of Credit)
but shall exclude any Subordinated Indebtedness.


“Liquidity Ratio”: at any time, the quotient of (a) Liquidity divided by (b)
Consolidated Senior Funded Indebtedness.


“Third Amendment Effective Date” means September 5, 2017.











--------------------------------------------------------------------------------




e.
Section 1.1 (Defined Terms) of the Credit Agreement is hereby amended by
deleting the defined term “Non-Formula Advance”.



f.
Section 2.1(a) of the Credit Agreement is hereby amended and restated as
follows:



Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when added to the
aggregate outstanding amount of any Revolving Loans, any Swingline Loans, the
aggregate undrawn amount of all outstanding Letters of Credit, and the aggregate
amount of all L/C Disbursements that have not yet been reimbursed or converted
into Revolving Loans, incurred on behalf of the Borrower and owing to such
Lender, does not exceed the amount of such Lender’s Revolving Commitment. In
addition, the amount of the Total Revolving Extensions of Credit outstanding at
such time shall not exceed the lesser of (i) the Total Revolving Commitments in
effect at such time, and (ii) the sum of (x) the Non-Formula Amount and (y) the
Borrowing Base, each as in effect at such time (the “Availability Amount”).
During the Revolving Commitment Period the Borrower may use the Revolving
Commitments by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.


g.
Section 2.5 of the Credit Agreement is hereby amended and restated as follows:



If at any time or for any reason the amount of the Total Revolving Extensions of
Credit exceeds the lesser of (x) the amount of the Total Revolving Commitments
then in effect, and (y) the Borrowing Base then in effect plus the Non-Formula
Amount then in effect (any such excess, an “Overadvance”), the Borrower shall,
if the amount of such Overadvance is (a) equal or greater than $750,000,
immediately pay the full amount of such Overadvance to the Administrative Agent,
without notice or demand, or (b) less than $750,000, within one (1) Business Day
after the receipt of a request by the Administrative Agent therefore, pay the
full amount of such Overadvance to the Administrative Agent, in each case, for
application against the Revolving Extensions of Credit in accordance with the
terms hereof


h.
Sections 6.2(i), 6.3(c) and 6.11 of the Credit Agreement are hereby amended by
replacing references to “Liquidity” with “the Liquidity Ratio” in such sections.

 
i.
Section 7.1 (Financial Condition Covenants) of the Credit Agreement is hereby
amended by replacing sub-section (a) (Minimum Consolidated Adjusted EBITDA) in
its entirety with the following:



(a)Minimum Consolidated Adjusted EBITDA. Permit Consolidated Adjusted EBITDA, on
a trailing twelve month basis as of the last day of any fiscal quarter specified
below, to be no less than the correlative amount specified below:











--------------------------------------------------------------------------------




Quarter Ending
Minimum Consolidated Adjusted EBITDA
9/30/17
($4,500,000)
12/31/17
($5,500,000)
3/31/18
($5,000,000)
6/30/18
($5,000,000)
9/30/18
$0
12/31/18
$2,000,000
3/31/19 and the last day of each fiscal quarter thereafter
To be reset by amendment in accordance with the following paragraph



Promptly after the receipt by the Administrative Agent of the Projections
required to be delivered within 60 days after the fiscal year ending December
31, 2018 pursuant to Section 6.2(c), the Lenders agree to review such
Projections for the purpose of re-setting the Minimum Consolidated Adjusted
EBITDA covenant for the periods tested in fiscal year 2019 set forth in this
Section 7.1(a); provided that (i) any such updated covenant levels must be
agreed to in writing (which agreement in writing may be evidenced via e-mail) by
the Required Lenders after consultation with the Borrower, based on their
commercially reasonable business judgment exercised in good faith, and until any
such determination, the covenant levels shall remain unchanged, (ii) upon
determination of any updated covenant levels by the Required Lenders and notice
thereof by the Administrative Agent to the Borrower, and notwithstanding any
provision herein to the contrary, including, without limitation, Section 10.1,
this Agreement shall automatically be amended to give effect to such updated
covenant levels, (iii) without limiting clause (ii), the Borrower hereby agrees
to enter into at the request of the Administrative Agent and at the sole cost of
the Borrower, any amendments to this Agreement and the other Loan Documents or
furnish any acknowledgements of such updated covenant levels, in each case, that
the Administrative Agent reasonably requests to evidence any amendment to this
Agreement required pursuant to this paragraph, and (iv) notwithstanding any
provision to the contrary herein, in the event that the Borrower objects to any
updated covenant levels determined by the Required Lenders pursuant to clause
(i) of this paragraph or otherwise fails to comply with provisions of clause
(iii) of this paragraph, at the option of the Required Lenders, the Total
Revolving Commitments shall terminate and the Obligations shall immediately
become due.


j.
Section 7.1 (Financial Condition Covenants) of the Credit Agreement is hereby
amended by replacing sub-section (b) (Minimum Liquidity) in its entirety with
the following:



(b)    Minimum Liquidity Ratio. Permit the Liquidity Ratio, determined as of the
last day of any month as specified below, to be less than the correlative amount
specified below:


Month Ended
Minimum Liquidity Ratio
8/31/17 through 12/31/17
1.50:1.00
1/31/18 and 2/28/18
1.35:1.00
3/31/18
1.50:1.00
4/30/18 and 5/31/18
1.35:1.00
6/30/18 and Thereafter
1.50:1.00










--------------------------------------------------------------------------------








k.
Section 7.1(c) (Non-Formula Minimum Liquidity) of the Credit Agreement is hereby
deleted in its entirety.



1.2    Amendments to Schedules. As of the Amendment Effective Date, subject to
the satisfaction of the conditions precedent set forth in Section 3.1, Schedule
1.1A to the Credit Agreement is hereby amended and restated as set forth in, and
replaced by, Schedule 1.1A hereto.
1.3    Amendments to Exhibits. As of the Amendment Effective Date, subject to
the satisfaction of the conditions precedent set forth in Section 3.1, Exhibit B
to the Credit Agreement is hereby amended and restated as set forth in, and
replaced by, Exhibit B hereto.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
2.1    Representations and Warranties of Loan Parties. Each of the Loan Parties
represents and warrants, as of the Amendment Effective Date, as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing, registration
or qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.
(d)    The representations and warranties set forth in Article IV of the Credit
Agreement shall (i) with respect to representations and warranties that contain
a materiality qualification, be true and correct (subject to the materiality
qualifications set forth therein) and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, and (iii) for purposes of this Section 2.1(d), the
representations and warranties contained in Section 4.1 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.1(a) and (b) of the Credit Agreement.
(e)    After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.
(f)    The Collateral Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Administrative Agent, for the
benefit of the Lenders, which security interests and Liens are perfected in
accordance with the terms of the Collateral Documents and prior to all Liens
other than Permitted Liens.
(g)    The Loans and other amounts payable by Borrower pursuant to the Credit
Agreement









--------------------------------------------------------------------------------




are not reduced or modified by this Amendment and are not subject to any
offsets, defenses or counterclaims.
ARTICLE III
EFFECT AND EFFECTIVENESS
3.1    This Amendment shall be effective upon the fulfillment by the Borrower in
a manner reasonably satisfactory to the Administrative Agent and the Required
Lenders, of all of the following conditions precedent set forth in this Article
III:
(a)    Amendment. The Administrative Agent shall have received this Amendment,
duly executed and delivered by Borrower and each Required Lender.
(b)    Modification Fee. Borrower shall have paid a Modification Fee of $55,000
to Administrative Agent for the benefit of Lenders according to their Revolving
Percentages.
(c)    Fees and Expenses. Borrower shall have paid all expenses (including all
reasonable attorneys’ fees and reasonable expenses) of Administrative Agent, as
described in Section 10.5 of the Credit Agreement, incurred and invoiced through
the date of this Amendment.
3.2    To the extent that any of the terms and conditions in any of the other
Loan Documents shall contradict or be in conflict with any of the terms or
conditions of the Credit Agreement, after giving effect to this Amendment, such
terms and conditions are hereby deemed modified or amended accordingly to
reflect the terms and conditions of the Credit Agreement as modified or amended
hereby.


ARTICLE IV
MISCELLANEOUS
4.1    Amended Terms. On and after the Amendment Effective Date, all references
to the Credit Agreement in each of the Loan Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms. The
amendments set forth herein are effective for the purposes set forth herein and
shall be limited precisely as written and shall not be deemed (a) to be a
consent to any amendment, waiver or modification of any other term or condition
of the Credit Agreement or any other Loan Document, (b) to be a consent to any
future amendment or modification or waiver to any instrument or agreement the
execution and delivery of which is consented to hereby, or to any waiver of any
of the provisions thereof, (c) otherwise prejudice any right or remedy which the
Lenders and the Administrative Agent may now have or may have in the future or
in connection with any Loan Document, (d) affect the right of the Lenders to
demand compliance by the Loan Parties with all terms and conditions of the Loan
Documents, or (e) be deemed or construed to be a waiver or release of, or a
limitation upon, the Administrative Agent’s or the Lenders’ exercise of any
rights or remedies under the Credit Agreement or any other Loan Document,
whether arising as a consequence of any Default or Event of Default which may
now exist or otherwise, all such rights and remedies hereby being expressly
reserved.
4.2    Reaffirmation of Obligations. Each Loan Party hereby ratifies each Loan
Document to which it is a party and acknowledges and reaffirms (a) that it is
bound by all terms of each Loan Document applicable to it and (b) that it is
responsible for the observance and full performance of its respective









--------------------------------------------------------------------------------




Obligations. Guarantor has reviewed the Amendment and hereby ratifies and
reaffirms its obligations under the Guarantee and Collateral Agreement and
agrees that none of the amendments or modifications to the Credit Agreement as
set forth in the Amendment will impair Guarantor’s obligations under the
Guarantee and Collateral Agreement or Administrative Agent or any Lender’s
rights under the Guarantee and Collateral Agreement. Guarantor acknowledges that
the Guarantee and Collateral Agreement is in full force and effect and that
Guarantor has no defenses, other than actual payment of the guaranteed
obligations, to enforcement of the Guarantee and Collateral Agreement. Guarantor
waives any and all defenses to enforcement of the Guarantee and Collateral
Agreement that might otherwise be available as a result of the amendment Credit
Agreement.
4.3    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.
4.4    Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.
4.5    Further Assurances. The Loan Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.
4.6    Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
4.7    Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Amendment or any other document
required to be delivered hereunder, by fax transmission or e-mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement. Without limiting the foregoing, upon the request
of any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.
4.8    No Actions, Claims, Etc. As of the date hereof, each of the Loan Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under the Credit Agreement on or
prior to the date hereof.
4.9    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA.
4.10    Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.
4.11    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Section 10.14 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis.
[SIGNATURES ON THE FOLLOWING PAGES]









--------------------------------------------------------------------------------























--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.
 
BORROWER:
 
 
 
 
 
RADISYS CORPORATION,
 
an Oregon corporation
 
 
 
 
By:
/s/ Jonathan Wilson
 
Printed Name:
Jonathan Wilson
 
Title:
Chief Financial Officer



 
GUARANTOR:
 
 
 
 
 
RADISYS INTERNATIONAL, LLC,
 
a Delaware limited liability company
 
 
 
 
By:
/s/ Jonathan Wilson
 
Printed Name:
Jonathan Wilson
 
Title:
Managing Member and Secretary














--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.


 
SILICON VALLEY BANK,
 
as Administrative Agent, a Lender, the Swingline Lender and the Issuing Bank
 
 
 
 
 
 
By:
/s/ Brian Powers
 
Printed Name:
Brian Powers
 
Title:
Vice President














--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.


 
PACIFIC WESTERN BANK,
 
as the Documentation Agent and as a Lender
 
 
 
 
 
 
By:
/s/ A Pier Meager
 
Printed Name:
A Pier Meager
 
Title:
SVP












